Citation Nr: 0726012	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than February 19, 
2003, for the grant of service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico that granted service connection for 
PTSD, effective February 19, 2003.  

In his substantive appeal, received by VA in June 2004, the 
veteran requested a Board hearing at the local VA office.  In 
December 2004, he was notified that a hearing had been 
scheduled.  He subsequently canceled his request and asked 
that his file be forwarded to the Board without formal 
hearing.  


FINDING OF FACT

A claim to reopen a previously denied claim for service 
connection for PTSD was first received by VA on February 19, 
2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 19, 
2003 for grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.1(r), 3.102, 3.400 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was not provided with VCAA notice 
as to assignment of effective dates and disability ratings.  
The veteran has not contested the rating assigned for his 
PTSD.  Lack of notice regarding disability ratings cannot 
prejudice the veteran as to a decision on the matter before 
the Board; whether an earlier effective date for grant of 
service connection is warranted.  For the following 
independently sufficient reasons, the veteran is not 
prejudiced by the lack of notice as to assignment of 
effective dates.  

First, in the veteran's February 2003 claim, he sought 
service connection for PTSD and thus when the RO granted 
service connection and assigned an initial disability rating 
and effective date in the September 2003 rating decision, the 
veteran was awarded the benefit sought.  See Id. at 119-120.  
Because the benefit sought by the 




veteran was awarded, he cannot be prejudiced by any defect in 
VCAA notice regarding this claim.  

Second, the veteran has demonstrated actual knowledge of the 
requirements for an earlier effective date.  He argued in his 
May 2004 substantive appeal that the effective date should be 
January 13, 2003, based on his contention that VA lost the 
documents claim that he submitted to his representative on 
that date.  This demonstrates that the veteran knows that the 
effective date of his grant of service connection depends on 
the date VA received his claim.  Because the veteran has 
actual knowledge of that which VCAA notice would have 
informed him regarding assignment of effective dates, he is 
cannot prejudiced by the lack of such VCAA notice.  See 
Sanders v. Nicholson, 487 F.3d. 881, 888 (Fed. Cir. 2007).  

VA satisfied the remaining duty to notify by means of a 
letter dated in June 2003.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in 
September 2004.  The veteran was informed of the requirements 
of a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any evidence.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Earlier effective date

The veteran seeks an effective date earlier than February 19, 
2003 for grant of service connection for PTSD.  Specifically, 
he argues that he submitted his claim for PTSD to his 
representative on January 19, 2003, that his representative 
forwarded his claim to the RO that same date, and that VA 
must have lost or misplaced that claim.  

In general the effective date of an award of disability 
compensation based on direct service connection shall be the 
day following the veteran's separation from active service or 
the date entitlement arose if a claim is received within one 
year after separation from service; otherwise, the effective 
date shall be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(ii)(B)(2) (2006).  

The effective date of a final claim, reopened based on 
submission of new and material evidence, where that evidence 
is other than service department records, will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q),(r). 

In May 1994, the RO denied the veteran's claim for 
entitlement to service connection for PTSD.  He was notified 
of that decision and of his appellate rights on June 20, 
1994.  He did not appeal.  Thus, the May 1994 decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The next communication of record regarding any claim by the 
veteran or his representative regarding PTSD consists of a 
cover letter from his representative dated February 18, 2003 
and nine pages of intake and treatment records from the Vet 
Center of Grants Pass, Oregon.  These documents are date 
stamped "RECEIVED VARO PORTLAND, OR FEB 19 2003 MAIL 
OPERATIONS CENTER."  These documents also contain the date 
stamp of the American Legion showing receipt by that 
organization on February 18, 2003.  

Also of record are five pages entitled "Post-Traumatic 
Stress disorder (PTSD) Questionnaire" and a VA Form 21-4138 
signed by the veteran and dated December 21, 2002, and a 
letter under the heading of The American Legion with January 
13, 2003 typed beneath the heading.  The 21-4138, the cover 
letter, and the last page of the questionnaire are date 
stamped "RECEIVED OCT 27 2003 VARO PORTLAND, OR".  The 21-
4138, and the five pages of the questionnaire carry a date 
stamp of the American Legion of January 13, 2003.  

"Date of receipt" of claim means the date on which the 
claim was received in the Department of Veterans Affairs, 
except as to specific provisions for claims received in the 
State Department, the Social Security Administration, or the 
Department of Defense.  38 C.F.R. § 3.1.  The veteran does 
not assert that he filed his claim with these departments.  
Receipt of the veteran's claim by his representative on 
January 13, 2003 does not meet the definition of receipt of 
his claim by VA as specified in 38 C.F.R. § 3.1 (r). 

The crux of the veteran's argument is that his representative 
filed the above cover letter and PTSD questionnaire with VA 
the same date that his representative received the claim, and 
that VA failed to properly perform its administrative duties, 
that is, that VA lost or misplaced the original claim.  A 
presumption of regularity attaches to the actions of public 
officials.  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  
"The Court has applied a presumption of regularity to all 
manner of VA processes and procedures."  Id.  In Woods, the 
Court provided numerous examples of the presumption of 
regularity applied to VA processes and procedures, including 
Redding v. West, 13 Vet. App. 512, 515 (2000) (applying 
presumption of regularity as to whether RO received veteran's 
power of attorney that was mailed by veteran to correct RO 
address), Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) 
(presumption of regularity applied to whether RO examined and 
considered service medical records), and Schoolman v. West, 
12 Vet. App. 307, 310 (1999) (presumption of regularity 
applied to whether RO sent claimant an application form for 
dependency and indemnity compensation).  Id.  




In the instant case, the presumption of regularity applies to 
VA's actions following receipt of a claim.  It is presumed 
that VA properly processed all claims submitted by the 
veteran or his representative, including affixing evidence of 
the date of receipt by VA, and associating the claim with the 
claims folder.  There is no presumption of regularity with 
regard to actions of the veteran's representative.  

Clear evidence is required to rebut the presumption of 
regularity.  See Woods v. Gober, supra; see also Baldwin v. 
Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  The veteran essentially argues that the 
American Legion date stamp of January 13, 2003 and the 
American Legion cover letter dated that same date, is clear 
evidence that the veteran filed his claim 38 days earlier 
than the effective date assigned by the RO for the grant of 
service connection for PTSD.  

In this case, the date stamp of the American Legion affixed 
to the veteran's PTSD questionnaire and his 21-4138, as well 
as the date of the cover letter, do not rise to the level of 
clear evidence that VA did not carry out its administrative 
duties by processing any claim submitted to VA by the veteran 
or his representative.  Rather, this evidence merely shows 
that the veteran's representative received the documents in 
January 2003 and drafted a cover letter with that date and 
that VA first received these documents October 27, 2003.  

38 U.S.C.A. § 5107 (b) requires that the veteran be given the 
benefit of the doubt in cases where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter.  The negative and 
positive evidence as to the contested issue in this case are 
not approximately balanced.  The presumption of regularity 
operates to place greater weight on a finding that VA timely 
noted the date of receipt of all documents received from the 
veteran or his representative and associated those documents 
with the claims file.  Therefore, the preponderance of the 
evidence shows that the claim to reopen the previously 
disallowed claim for service connection for PTSD was received 
by VA on February 19, 2003.  No petition to reopen the claim 
for service connection for PTSD was received by VA prior to 
February 19, 2003.  For this reason, the veteran's claim for 
an effective date earlier than February 19, 2003, for the 
grant of service connection for PTSD, must be denied.  


ORDER

Entitlement to an effective date earlier than February 19, 
2003 for grant of service connection for PTSD is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


